Citation Nr: 1331918	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Air Force from July 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  The issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  A psychiatric disorder was not "noted" at service entrance.

2.  A psychiatric disorder did not exist before service.

3.  The Veteran is currently diagnosed with schizoaffective disorder; however, he is not currently diagnosed with major depressive disorder.

4.  Symptoms of schizoaffective disorder were not chronic in service.

5.  The Veteran's schizoaffective disorder did not manifest to a compensable degree within a year of service separation.

6.  Symptomatology related to the Veteran's schizoaffective disorder has not been continuous since service separation.

7.  The Veteran's schizoaffective disorder is not related to service.

8.  The Veteran does not have a qualifying DSM-IV diagnosis of PTSD.

9.  An in-service stressor sufficient to cause PTSD has not been verified.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, major depressive disorder, and schizoaffective disorder, was not incurred in service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.9, 4.130 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the May 2011 notice letter sent prior to the initial denial of the claim, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim for service connection, the information and evidence that he was to provide, and the information and evidence that VA would attempt to obtain on his behalf.  In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for the claimed disorder, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  

Regarding VA's duty to assist in claims development, the Board notes that the record contains all available evidence pertinent to the claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claims and the record contains sufficient evidence to make a decision on the claims.  The complete service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  Personnel service records were also obtained and associated with the claims file.

VA has attempted to locate any pertinent records kept with the Tooele Army Depot and Central Intelligence Agency (CIA).  See May 2011 VA Form 21-4142.  In September 2011, VA was notified that Tooele Army Depot has no medical records for the Veteran.  In addition, the U.S Air Force Special Operations Wing was unable to verify the Veteran's service with the CIA.  As discussed in more detail below, the Board is otherwise satisfied that it has met its duty in attempting to locate these records based on the information provided by the Veteran.  See 38 U.S.C.A. § 5103A(b)(3) (VA's "efforts to obtain those records shall continue...unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile"); 38 C.F.R. §§ 3.159(c)(2) (VA will end its efforts to obtain records...if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile"); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).  

The Board also notes that the April 30, 2013 VA Medical Center (VAMC) treatment entry indicates that the Veteran may currently be receiving Social Security (SSA) benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Although SSA records have not been associated with the claims file, the Board finds that any such records could not be relevant to establishing the facts necessary to substantiate the Veteran's claim for service connection for an acquired psychiatric disorder.  Such records created recently potentially only relate to questions of current disability or current diagnosis, an element that has been established so is no longer a question in this case, or treatment, which is not at issue in this case, or severity of disability, which is also not relevant to the issue of service connection.  There is no indication or suggestion that the SSA records include evidence of in-service injury, disease, or event.  See Golz v. Shinseki, 
590 F.3d 1317, 1321 (2010) (holding there is no duty to get SSA records when there is no evidence they are relevant).  

Specifically, the SSA records cannot establish the in-service injury or disease necessary for a subsequent medical opinion to relate any currently diagnosed psychiatric disorder to service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Even were the SSA records to include a nexus opinion, such purported opinion would be speculative because it would necessarily be based on an inaccurate factual assumption of in-service injury, disease, or event, contrary to the Board's findings and the weight of evidence of record; therefore, any purported opinion that happened to be in the SSA records or that, hypothetically, were offered by a SSA or other examiner, would be of no probative value.  See e.g. Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).

In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA medical examination or medical opinion with respect to his claim of service connection for an acquired psychiatric disorder.  In this case, because the weight of the evidence is against finding that there was an in-service injury or disease, including a stressor or other event occurring in service, there is no duty to provide a VA medical examination.  More specifically, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for an acquired psychiatric disorder because there is no in-service injury or disease to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Sabonis, 
6 Vet. App. at 430.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  In addition, a "chronic disease" may be presumed to have been incurred or aggravated during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113.   Here, schizoaffective disorder - a form of psychosis - is a "chronic disease;" PTSD and major depressive disorder are not.   38 C.F.R. §§ 3.309(a), 4.130.  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim insofar as it seeks service connection for schizoaffective disorder.   

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id. 

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id. 

If, however, VA determines that a veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

Where the presumption of soundness attaches (where it was not "noted" at entrance into service), in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service, and there must also be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304(b).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection for an Acquired Psychiatric Disorder

In this case, a psychiatric disorder was not "noted" at service entrance.  A May 1972 enlistment examination shows that a psychiatric clinical evaluation was normal at entrance.  The accompanying report of medical history shows that the Veteran did not report a history of depression, trouble sleeping, nervous trouble, loss of memory, or periods of unconsciousness.  There was no indication of any problems or complaints relating to a psychiatric disorder at the time of service-entrance.  As a result, the presumption of soundness, with regard to a psychiatric disorder, attached at service entrance.  See 38 U.S.C.A. § 1111.

In addition, the Board finds that the evidence is not clear and unmistakable that a psychiatric disorder preexisted service.  The Veteran has reported experiencing depression since August 1970, which predates service entrance.  See May 2011 VA Form 21-526.  However, the Veteran has also reported receiving treatment for depression from September 1970 until May 2011 (the time the statement was made).  See id.  VAMC records corroborate that the Veteran has sought and received consistent mental health treatment since November 2000; however, the first entry from November 2000 shows that the Veteran reported a depressed mood for twelve years but no sooner.  See VAMC November 7, 2000 entry.  As for evidence to corroborate the 1970 date, the Veteran has not produced any pre-service clinical evidence of a psychiatric disorder.  During an informal VA conference in February 2013, the Veteran said that he received counseling before service but did not assert a pre-service diagnosis.  Further, he did not produce evidence to verify the counseling.  While a VAMC clinician acknowledged a depression diagnosis from 1988, there is no evidence to establish the existence or treatment of a psychiatric disorder prior to service.  See VAMC January 19, 2010 entry.  As such, the Board finds that the Veteran was in sound condition when he entered service.  Having determined that the Veteran was sound at entrance, the Board must determine if a currently diagnosed acquired psychiatric disorder was incurred in service.

Initially, the Board finds that the Veteran has a currently diagnosed acquired psychiatric disorder of schizoaffective disorder.  VAMC records show that the Veteran was being treated for schizoaffective disorder as recently as April 2013.  Although the Veteran has been diagnosed with and treated for depression previously, the most recent medical treatment records do not list a current diagnosis of depression.

However, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that symptoms of schizoaffective disorder were not chronic in service.  Service treatment records do not reflect any symptoms, complaints, diagnoses, or treatment related to schizoaffective disorder in service.  During the August 1973 service separation examination, the Veteran received a normal psychiatric clinical evaluation and denied any significant medical or surgical history.  Similarly, the Veteran denied any psychiatric problems and stated that he was in good health in his August 1973 report of medical history.  In sum, the 38 C.F.R. § 3.303(b) criteria for presumptive service connection for psychosis based on "chronic" symptomatology in service are not met.

Additionally, the Board finds that schizoaffective disorder did not manifest to a compensable degree within a year of service separation.  The earliest psychiatric diagnosis mentioned in VAMC records - though not corroborated by clinical evidence - is a depression diagnosis in 1988.  Schizoaffective disorder, the only currently diagnosed psychiatric disorder, was first diagnosed in August 2004.  See VAMC August 2, 2004 entry.  As such, this evidence fails to establish the provisions of presumptive service connection for psychosis under 38 C.F.R. § 3.307 and 3.309.

The Board finds that the weight of the evidence demonstrates that symptomatology related to schizoaffective disorder has not been continuous since service separation.  As noted above, the earliest post-service treatment record dates back to November 2000, approximately 27 years after service separation.  At that time, when seeking treatment at a VAMC for psychiatric problems, the Veteran reported a depressed mood for 12 years but denied any treatment beyond a drug prescription within that period.  Therefore, the 38 C.F.R. § 3.303(b) presumptive service connection criteria based on "continuous" post-service symptomatology are not met.

In addition, the weight of the evidence shows that the Veteran's schizoaffective disorder is not otherwise related to service.  The Veteran has not alleged that such a connection exists, no continuous symptomatology has been shown, and there is no medical evidence to indicate an etiological relationship.  

For these reasons, the Board finds that schizoaffective disorder was not incurred in service, nor did schizoaffective disorder manifest to a degree of 10 percent or more within one year following the Veteran's separation from service.  The Veteran did not have symptoms of schizoaffective disorder in service, and the evidence of record shows no nexus between a currently diagnosed schizoaffective disorder and military service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran has presented a pair of contentions to relate claimed PTSD with service.  First, the Veteran contends that he began experiencing PTSD symptomatology after being enlisted by the CIA as an informant and thereafter becoming fearful for his life.  Second, he asserts that he has experienced nightmares of wartime combat.

Initially, the Board finds that the Veteran does not have a current confirmed DSM-IV PTSD diagnosis.  VAMC treatment records from April 2013 reveal diagnoses of schizoaffective disorder and alcohol dependence but specifically rule out "PTSD from childhood abuse."  The examiner reached these conclusions after evaluating the Veteran's statements, medical history, and results from a mental status examination.  Conversely, the Veteran stated that PTSD began in July 1974, which post-dates service.  The Veteran is competent to convey his psychiatric symptomatology; however, he is not competent to diagnose PTSD.  See 38 C.F.R. § 3.304(f) ("Service connection for [PTSD] requires medical evidence diagnosing the condition"); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  Thus, there is no probative evidence to support a finding of a current PTSD diagnosis.

Additionally, the Veteran's more recent assertions of working for the CIA in service are inconsistent with, and outweighed by, the other lay and medical evidence of record.  In his April 2011 statement in support of service connection for PTSD, the Veteran stated that in April 1973 he was assigned to spy on another Air Force service member and went absent without leave (AWOL) after becoming fearful for his life.  In his May 2011 statement in support of claim, he restated his role as a CIA informant and explained that he became scared and disappointed in his mission failure.  He also stated that in October 1973 he started having dreams of fighting his "own private war and with other personnel."  In an undated statement in support of service connection for PTSD received by VA in June 2011, the Veteran said that on October 3, 1973 he dreamed that he was "in a war and fighting with the enemy," and experienced the same dream for "about 3 years."  Notably, he did not mention his role with the CIA in this statement.  The May 2011 VA Form 21-526 lists July 1974, a date after service, as the onset date for PTSD.

First, the Board observes that, on their face, the Veteran's accounts of onset dates and stressors triggering PTSD symptomatology are inconsistent with each other.  In the April 2011 correspondence, he attributes PTSD solely to his CIA experience beginning in April 1973.  In the undated correspondence received in June 2011, he attributes PTSD to dreams of hostile combat beginning in October 1973.  He mentions both in a May 2011 letter, but in his VA Form 21-526, submitted in the same month, he mentions neither and simply provides an onset date of July 1974, which is after service.  Such inconsistency of statements by the Veteran weighs against his credibility.

Additional evidence weighs against a finding that the Veteran experienced PTSD stressors in service.  STRs show no treatment for or complaints regarding mental health.  Personnel service records (PSRs) show that the Veteran did not see combat or overseas deployment.  While PSRs confirm that the Veteran was absent without authority from his squadron from July 26, 1973 to August 9, 1973, associated records explain that his absence followed his fourth Article 15 (nonjudicial punishment) and that service leadership pursued discharge rather than further discipline.  See September 1973 Administrative Discharge Recommendation.  PSRs indicate that the Veteran was cited for failure to report to duty on six occasions (October 19, 20, 24, 1972; December 7, 1972; June 26, 1973; July 12, 1973).  The Veteran received individual counseling following several of these instances - and others - but never discussed fear for his life, disappointment in his performance, or any conflicting duties with the CIA.  As noted previously, the Special Operations Wing of the US Air Force was unable to verify his role with the CIA.  There is no indication in the record that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to his physical integrity or that of others.  See 38 C.F.R. § 3.304(f)(3). 

Due to the inconsistencies shown in the Veteran's statements and evidence in STRs and PSRs that reflects no in-service stressful event, the Board finds that the Veteran's statements regarding his in-service stressors are not credible.  Further, medical opinions or diagnoses premised upon an unsubstantiated account of a claimant are of no probative value and would not serve to verify the occurrences described.  See Swann, 5 Vet. App. at 233; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, the Board finds that an in-service stressor sufficient to 

cause PTSD has not been verified.  As a preponderance of the evidence is against the claim for service connection for PTSD, there remains no reasonable doubt to be resolved in the Veteran's favor, and the claim for service connection for this disorder must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and schizoaffective disorder, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


